Title: From Alexander Hamilton to Richard Harrison, [2 December 1793]
From: Hamilton, Alexander
To: Harrison, Richard


[Philadelphia, December 2, 1793. The dealer’s catalogue description of this letter reads: “Regarding the account of Young & Dannacker for ‘surplus cloathing furnished for the use of the army. As it appears that the Cloathing for the Sergeants & musicians has been made of cloth of a very superior quality, it is my wish that [they] be allowed an extraordinary compensation therefor.…” Letter not found.]
